EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 63, line 27 (4th from bottom), the has been inserted before “pyramidal” and before “conical,” and, line 30 (last line), the has been inserted before “pyramidal.”

--END OF AMENDMENT--


The above changes were made because “pyramidal surfaces or conical surfaces” are previously introduced as being included with “the structural elements of the protruding section,” lines 20-21, and likewise “pyramidal surfaces” as being included with “the structural elements of the recessed section,” lines 23-24.  Thus, absent the changes, the last five lines introduce further pyramidal or conical surfaces, i.e. pyramidal or conical surfaces of structural elements and pyramidal or conical surfaces of inclining surfaces, which has not been adequately enabled.  Rather, Applicant discloses the structural features have inclining surfaces, which have the claimed pyramidal or conical surfaces.  Evidence to the contrary is welcome.
Should Applicant prefer other language, see paragraph 1 above.

Allowable Subject Matter
Claims 41-47 and 49-63 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 41) a reticle disposed in an observation optical path between an objective lens and an ocular lens in a position of an image formed by the objective lens, the reticle having a pattern formed thereon, the pattern being configured to aid in targeting an object under observation when an observer visually recognizes the object under observation via the ocular lens, wherein 
(claim 55) a reticle disposed in an observation optical path between an objective lens and an ocular lens in a position of an image formed by the objective lens, the reticle having a pattern formed thereon, the pattern being configured to aid in targeting an object under observation when an observer visually recognizes the object under observation via the ocular lens, wherein the pattern includes a protruding section provided on at least one surface of a plate-shaped optical member, the protruding section is formed of a plurality of structural elements, the structural elements each have an inclining surface inclining with respect to an optical axis of the observation optical path, an inclination angle of the inclining surfaces with respect to the optical axis is set at an angle that causes 8light incident via the objective lens to be deflected to exit out of the observation optical path, particularly, wherein the structural elements of the protruding section are each a protruding ridge having two of the inclining surfaces that face each other with an extending ridge line, and, particularly, wherein the protruding section is formed of a plurality of protruding ridges having the ridge line extending in a lengthwise direction of a line that forms the pattern in parallel to a widthwise direction of the line;

(claim 63) a reticle disposed in an observation optical path between an objective lens and an ocular lens in a position of an image formed by the objective lens, the reticle having a pattern formed thereon, the pattern being configured to aid in targeting an object under observation when an observer visually recognizes the object under observation via the ocular lens, 12wherein the pattern includes a protruding section and/or a recessed section provided on at least one surface of a plate-shaped optical member, the protruding section and/or the recessed section are each formed of a plurality of structural elements, and the structural elements each have an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
24-May-21